DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krystyn Colantoni on 1/7/2022.

The application has been amended as follows: 
Claim 80, Line 2: “a spacer comprising a divider wall separating an outlet” is amended to –a spacer connected to a supercharger outlet comprising a divider wall separating the outlet—

The following is an examiner’s statement of reasons for allowance: The limitations drawn to a spacer abutting the outlet, the spacer having a first spacer recess aligned over the first recess; and a first perforated material covering the first spacer recess and the first recess, wherein the first spacer recess and the first recess are located between the outer wall and the first perforated material,
US Publication 20120292127 is the closest art of record which utilizes an engine intake line with multiple recesses filled with porous material and covered by a perforated material and adjacent to an outlet separated therefrom by a wall, however this system as well as others located only support a perforation on the exterior of the line at an intake line before a supercharger, and no combination of art is capable of teaching this system being after a supercharger due to the positive pressure from the supercharger and the interaction with the perforations to the exterior.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 62-81 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746